DETAILED ACTION

Allowable Subject Matter
Claims 6-15, 68-77, 81-83, and 85-87 are allowed.
The following is an examiner’s statement of reasons for allowance: 

Regarding claim 6:
	The prior art does not teach or suggest either singularly or in combination the least claimed, "capturing an image of a real-world object from a first user’s view of the real-world object by an environmental sensor disposed on a first head-word device worn by a first user; generating a view of a virtual object corresponding to the real-world object  from the first user’s view of the real-world object based on the captured image"  and “wherein the view of the virtual object to from the first’s user view of the real-world object is displayed on both the first head-worn device and second head worn device in real-time with the capturing the image of a real-world object from the first user’s view of the real-world object”, in combination with the other recited claim features.

Regarding claims 7-15, 68-77, and 85-87:
	Claims 7-15, 68-77, and 85-87 depend on claim 6 and are found allowable for at least the same reason as discussed above.
	
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Koosha Sharifi-Tafreshi whose telephone number is (571)270-5897. The examiner can normally be reached Mon - Fri 8AM to 5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amare Mengistu can be reached on (571)272-7674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KOOSHA SHARIFI-TAFRESHI/Primary Examiner, Art Unit 2623